                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20421-BLOOM/Reid

STEVEN BERNARD PIERRE,

        Petitioner,

v.

STATE OF FLORIDA and ATTORNEY
GENERAL OF THE STATE OF FLORIDA,

      Respondents.
____________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. Petitioner Steven

Bernard Pierre (“Petitioner”) filed the instant 28 U.S.C. § 2254 petition for writ of habeas corpus

on January 30, 2020. ECF No. [1] (“Petiton”). In the Petition, Petitioner explains that he currently

resides in Haiti.

        Under 28 U.S.C. § 2241(c),

        The writ of habeas corpus shall not extend to a prisoner unless—
        (1) He is in custody under or by color of the authority of the United States or is
        committed for trial before some court thereof; or
        (2) He is in custody for an act done or omitted in pursuance of an Act of Congress,
        or an order, process, judgment or decree of a court or judge of the United States; or
        (3) He is in custody in violation of the Constitution or laws or treaties of the United
        States; or
        (4) He, being a citizen of a foreign state and domiciled therein is in custody for an
        act done or omitted under any alleged right, title, authority, privilege, protection, or
        exemption claimed under the commission, order or sanction of any foreign state, or
        under color thereof, the validity and effect of which depend upon the law of nations;
        or
        (5) It is necessary to bring him into court to testify or for trial.

28 U.S.C. § 2241(c). Further, § 2254(a) states that this Court “shall entertain an application for a

writ of habeas corpus [on] behalf of a person in custody pursuant to the judgment of a State court
                                                             Case No. 20-cv-20421-BLOOM/Reid


only on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). Thus, this Court lacks jurisdiction to entertain the instant

action or grant the relief requested in the Petition because Petitioner is not “a person in custody

pursuant to the judgment of a State court,” as required under § 2254.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The above-styled case is DISMISSED.

             2. To the extent not otherwise disposed of, all pending motions are DENIED AS

                MOOT and all deadlines are TERMINATED.

             3. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 30, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 2
